Citation Nr: 0210348	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  97-22 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a compensable rating for bilateral 
sensorineural hearing loss.  
(The issue of entitlement to service connection for tinnitus 
will be the subject of a later decision from the Board.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel
INTRODUCTION

The appellant had active military service from July 1969 to 
March 1972, which included active duty in Vietnam from 
February 1970 to January 1971.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from an October 1996 rating decision by the 
Department of Veterans Affairs (VA) No. Little Rock, 
Arkansas, Regional Office (RO).  In April 1998, the Board 
granted service connection for bilateral sensorineural 
hearing loss.  In October 2000, the Board again remanded the 
claim of entitlement to a compensable rating for bilateral 
sensorineural hearing loss, in order to permit additional 
development prior to appellate consideration.  


FINDINGS OF FACT

1.  The appellant's bilateral sensorineural hearing loss is 
manifested by hearing acuity at Level II in the right ear and 
Level I in the left ear.  

2.  The appellant's bilateral sensorineural hearing loss is 
not shown to result in marked interference with employment or 
frequent periods of hospitalization.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable rating for 
bilateral sensorineural hearing loss are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 and Supp. 2002); 38 
C.F.R. Part 4, Diagnostic Code 6100 (2001).  

2.  Referral of the appellant's claim of entitlement to a 
compensable rating for bilateral sensorineural hearing loss 
for extraschedular consideration is not warranted.  38 
U.S.C.A. § 5107 (West 1991 & Supp 2002); 38 C.F.R. § 3.321 
(2001).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
his claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 
66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(b)).  In the present case, the appellant 
has been notified in the October 1996 and June 1998 rating 
decisions, the June 1997 and November 1998 statements of the 
case (SOCs) and the August 1999 and October 2001 supplemental 
statements of the case (SSOCs) of the evidence necessary to 
substantiate his claim for a compensable rating for bilateral 
sensorineural hearing loss, and of the applicable laws and 
regulations.  The Board concludes that the discussions in the 
rating decisions, the SOCs, and the SSOCs adequately informed 
the appellant of the evidence needed to substantiate his 
claim and complied with VA's notification requirements that 
are set out in 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).  In this 
regard, the Board's October 2000 remand identified evidence 
that was important to the appellant's claim, and indicated 
that he could provide the evidence or have the RO obtain it 
after receiving proper authorization from him to do so.  The 
RO sent the appellant a letter dated in October 2000 
requesting the additional evidence needed to help 
substantiate the claim.  He was informed that VA would assist 
in obtaining the identified records, but that it was his duty 
to provide authorization and enough information to allow the 
RO to obtain the additional records, or he could obtain the 
evidence himself and send it to the RO.  See Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002) (holding 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  The record shows that the RO has secured 
the appellant's service medical records, along with VA and 
private medical treatment records since service, including 
the evidence identified in the October 2000 Board remand.  It 
is noted that in keeping with the duty to assist the 
appellant was provided VA audiometric examinations in July 
1996, October 1998, and May 2001 with regard to evaluation of 
his bilateral sensorineural hearing loss.  The appellant 
indicated in a November 2001 statement that there were no 
additional records pertaining to his claims.  The Board also 
notes that the appellant provided testimony regarding his 
claim at two Regional Office hearings (April 1997 and 
September 1998) and at a Video Conference hearing in July 
2000 before a member of the Board.  

The appellant asserts that his service-connected bilateral 
sensorineural hearing loss is more severely disabling than 
currently evaluated and, therefore, warrants a compensable 
rating.  

Service medical records show that hearing loss was shown at 
the 4000 Hertz frequency in each ear at the appellant's June 
1969 entrance examination.  A December 1970 entry indicated 
that the appellant had bilateral sensorineural hearing loss 
that had been noticed at induction without a strong history 
of noise exposure, ear infections, drainage, ringing, or 
pain.  

Audiological reports from the appellant's employment, dated 
in May 1989 and January 1994 showed hearing loss.  

A July 1996 VA audiological evaluation revealed decibel 
losses of 30, 50, 50, and 80 for the frequencies at 1000, 
2000, 3000, and 4000 Hertz, respectively, in the right ear, 
for an average puretone decibel loss of 53.  Decibel losses 
of 20, 35, 55, and 70 were noted for the frequencies at 1000, 
2000, 3000, and 4000 Hertz respectively, in the left ear, for 
an average puretone decibel loss of 45.  Speech recognition 
ability was 84 percent correct in the right ear and 94 
percent correct in the left ear.  Those findings showed that 
the appellant's hearing acuity was at Level II in the right 
ear and at Level I in the left ear.  38 C.F.R. § 4.85, Tables 
VI and VII.  

The appellant provided testimony concerning his hearing 
problems at Regional Office hearings in April 1997 and 
September 1998.  He described his poor ability to hear 
someone speaking who was positioned to his right.  

An October 1998 VA audiological evaluation revealed decibel 
losses of 25, 60, 50, and 75 for the frequencies at 1000, 
2000, 3000, and 4000 cycles per second (Hertz), respectively, 
in the right ear, for an average puretone decibel loss of 53, 
while decibel losses for the same frequencies in the left ear 
were found to be 20, 35, 50, and 70, respectively, for an 
average puretone decibel loss of 45.  Speech recognition 
ability was 80 percent correct in the right ear and 92 
percent correct in the left ear.  Those findings demonstrated 
that the appellant's hearing acuity was at Level IV in the 
right ear and at Level I in the left ear.  38 C.F.R. § 4.85, 
Tables VI and VII.  

The clinical findings from a May 2000 private audiological 
evaluation revealed mild to severe bilateral sensorineural 
hearing loss, with speech recognition ability of 68 percent 
correct in the right ear and 88 percent correct in the left 
ear.  The audiologist felt that the appellant would benefit 
from binaural hearing aids, in that soft sounds would become 
audible, communications would be improved, and awareness of 
environmental sounds would increase.  A June 2000 VA 
outpatient record noted that the appellant was fitted for 
hearing aids.  

The appellant was provided a Video Conference hearing in July 
2000, at which time he presented testimony concerning his 
hearing problems, which augmented the previous testimony that 
had been provided at the April 1997 and September 1998 
Regional Office hearings.  

A May 2001 VA audiological evaluation revealed decibel losses 
of 35, 55, 55, and 75 for the frequencies at 1000, 2000, 
3000, and 4000 Hertz, respectively, in the right ear, for an 
average puretone decibel loss of 55, while decibel losses in 
the same frequencies in the left ear were 35, 40, 65, and 75, 
respectively, for an average puretone decibel loss of 54.  
Speech recognition abilities were 86 and 92 percent correct, 
respectively, in the right and left ears.  Those findings 
demonstrated that the appellant's hearing acuity was at Level 
II in the right ear and at Level I  in the left ear.  
38 C.F.R. § 4.85, Tables VI and VII.  

A record of yearly audiological evaluations provided to the 
appellant by his employer between July 1990 and July 2000 
show that he had bilateral hearing loss.  The average 
puretone decibel losses identified for the frequencies 
between 1000 and 4000 Hertz in each ear on the 12 employer 
evaluations were similar to the average decibel losses shown 
on the July 1996, October 1998, and May 2001 VA audiometric 
evaluations.  The only average decibel loss in the left ear 
above the 54 average shown at the May 2001 VA evaluation was 
a 61 average at the first of two evaluations performed in 
July 2000, when the right ear average decibel loss was the 
lowest of all evaluations- 33.  None of the 12 average 
decibel losses for the right ear was as high as the 58 
average shown at the May 2001 VA evaluation.  

Service connection was granted for bilateral sensorineural 
hearing loss by an April 1998 Board decision, on the basis of 
aggravation of a preexisting bilateral hearing loss.  A June 
1998 rating decision implemented that Board decision, 
assigning a noncompensable rating under Diagnostic Code 6100 
from April 30, 1996.  

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities, which are identified by separate rating codes.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history.  
38 C.F.R. § 4.2.  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the appellant's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level as measured by pure tone audiometry 
tests at the frequencies of 1000, 2000, 3000, and 4000 cycles 
per second (Hertz).  To evaluate the degree of disability 
from bilateral defective hearing, the revised rating schedule 
establishes 11 auditory acuity levels designated from level 
I, for essentially normal acuity, through level XI, for 
profound deafness.  A 10 percent evaluation for bilateral 
defective hearing is assigned when the hearing acuity is at 
least at Level I in the better ear and Level X in the poorer 
ear, or Levels II and V, or Levels III and IV.  38 C.F.R. §§ 
4.85, 4.87, Tables VI and VII.  

Because the VA audiometric evaluation in May 2001 revealed 
that the appellant's hearing acuity was no worse than Level 
II in the right ear and no worse than Level I in the left 
ear, and the average decibel losses shown in each ear by the 
audiometric evaluations conducted by the appellant's employer 
between 1990 and 2000 were essential the same as those shown 
on the several VA audiometric examinations, the Board is 
unable to identify a basis to grant a compensable evaluation 
for his bilateral sensorineural hearing loss.  

While the appellant's statements, along with the testimony 
provided by him at his two Regional Office hearings and Video 
Conference hearing, may be considered credible with regard to 
his subjective complaints pertaining to his hearing problems, 
the Board notes that medical diagnoses involve questions that 
are beyond the range of common knowledge and experience.  
Rather, they require the special knowledge and experience of 
a trained medical professional.  Because the record does not 
show that the appellant is a medical professional, with the 
training and expertise to provide clinical findings regarding 
the degree of disability associated with his bilateral 
sensorineural hearing loss, his statements and testimony are 
not competent evidence for the purpose of establishing 
entitlement to a higher disability evaluation for that 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The appellant asserts that his bilateral sensorineural 
hearing loss warrants an extraschedular rating because the 
disorder causes marked interference with employment.  To 
support that contention, he submitted statements from two co-
workers that described his problems with hearing instruction 
while at work.  

The provisions of 38 C.F.R. § 3.321(b)(1) require that when 
the evidence demonstrates such an exceptional or unusual 
disability picture (involving factors like marked 
interference with employment or frequent periods of 
hospitalization) that the normal provisions of the rating 
schedule would not adequately compensate the veteran for a 
service-connected disability, the field station shall submit 
the case to the Under Secretary for Benefits or the Director 
of Compensation and Pension Service for review, with each 
being authorized to approve an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  

The Board considered whether the appellant's bilateral 
hearing loss presents such an exceptional or unusual 
disability picture so as to warrant referral for 
consideration of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  However, the evidence discussed above does 
not suggest that the appellant's bilateral sensorineural 
hearing loss presents such an exceptional or unusual 
disability picture so as to render impractical the 
application of the regular schedular standards.  The 
disability has not required frequent periods of 
hospitalization, and, while he may have problems 
understanding instructions at work, therefore requiring that 
the instructions be repeated, the evidence does it 
demonstrate that he experiences marked interference with 
employment due to his hearing problem.  Hence, referral of 
the issue is not warranted.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2001), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
In this case, however, because the appeal ensues from the 
veteran's disagreement with the evaluation assigned in 
connection with the original grant of service connection, the 
potential for the assignment of separate, or "staged" 
ratings for separate periods of time, based on the facts 
found, must be considered.  Fenderson v. West, 12 Vet. App. 
119 (1999).  Inasmuch as the evidence since service does not 
show that the appellant's bilateral hearing loss has ever 
worsened to the point that hearing acuity levels were 
completely disabling, the Board finds that staged ratings are 
not warranted with regard to the evaluation of the 
appellant's bilateral sensorineural hearing loss.  


ORDER

A compensable rating for bilateral sensorineural hearing loss 
is denied.  



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

